Citation Nr: 1614677	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to August 22, 2006, for the grant of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969 and from November 1980 to November 1984.

This matter is on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

This appeal was originally denied by the Board in October 2012.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court) which, in a December 2015 memorandum decision, vacated the Board's decision, and dismissed the claim.  This decision is issued consistent with the Court's determination.  


FINDING OF FACT

In a July 2007 Rating Decision, service connection for prostate cancer was granted effective August 22, 2006.  The Veteran did not disagree with the assigned effective date within one year of the Rating Decision, and this decision is final. 


CONCLUSION OF LAW

There is no legal basis to submit a freestanding claim seeking an effective date prior to August 22, 2006, for the grant of service connection for prostate cancer.  38 U.S.C.A. §§ 7105, 5109A (West 2014 & Supp. 2015); 38 C.F.R. § 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective Date

The Veteran contends that the effective date of the grant of service connection for his prostate cancer should be earlier than his currently-assigned August 22, 2006.  It is his primary assertion that he has exhibited elevated prostate specific antigen (PSA) levels since at least August 2001, and that service connection should be warranted since that time.  

Unfortunately, the Veteran does not have standing to submit this claim.  Specifically, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision granting service connection establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  

In other words, there is no valid freestanding claim for an earlier effective date, as any other result would vitiate the rule of finality.  If a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

Here, the Veteran was granted service connection for prostate cancer in a July 2007 rating decision, and he did not submit a notice of disagreement to the assigned effective date within one year of this rating decision.  Therefore, the rating decision, and the assigned effective date, is final.  

As such, per the Court's opinion in Rudd, the claim must be dismissed.  However, the Veteran is not precluded from seeking an earlier effective date based on clearly and unmistakable error in that rating (CUE), if he so wishes.  It is important for the Veteran to understand that the standard for CUE is high. 

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Veteran's claim is one that is being dismissed as a matter of law, and VA's duty to notify and assist does not apply.  See DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).

ORDER

The claim of entitlement to an effective date prior to August 22, 2006, for the grant of service connection for prostate cancer is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


